Opinion issued July 17, 2006








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00512-CV
____________

JESTER VENTURE, LTD., JESTER VENTURE I, INC., GREGORY
BAXTER, AND GMB DEVELOPMENT, INC., Appellants

V.

ROBERT NASH, LIND LACKNER WHEELER, AND HOWARD W.
MAYS, Appellees




On Appeal from the 269th District Court
Harris County, Texas
Trial Court Cause No. 2001-20947




MEMORANDUM OPINION
          The Court today considered the parties’ agreed motion to vacate the trial
court’s judgment and dismiss the case with prejudice.  The motion is granted as
follows:
          (1)     Without regard to the merits, the trial court’s judgment is vacated and
the case is dismissed. Tex. R. App. P. 43.2(e); see Markowitz v. St.
Joseph Regional Health Center, No. 01–03–00398–CV, 2004 Tex. App.
LEXIS 6344 (Tex. App.—Houston [1st Dist.] July 15, 2004, no pet.)
(mem. op.) (vacating the trial court’s judgment and dismissing the case
based on the parties joint motion to vacate and Texas Rule of Appellate
Procedure 43.2(e)); Internet America, Inc. v. Carradine, 106 S.W.3d
906, 907 (Tex. App.—Dallas 2003, no pet.) (vacating the trial court’s
judgment and dismissing the case based upon the joint agreed motion for
disposition pursuant to settlement agreement and Texas Rule of
Appellate Procedure 43.2(e)); Young Materials Corp. v. Smith, 4 S.W.3d
84 (Tex. App.—Waco 1999, no pet.) (vacating the trial court’s judgment
and dismissing the case based upon the parties’ agreed motion to dismiss
the entire cause and Texas Rule of Appellate Procedure 43.2(e));
 
          (2)     All other pending motions are overruled as moot.
 
          (3)     Appellant shall pay all costs incurred by reason of this appeal.  Tex. R.
App. P. 42.1(d).

                                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Nuchia.